Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/6/2022. As directed by the amendment, claims 1-12 and 16-20 have been canceled, claims 13-15 and 21 have been amended, and no claims have been canceled. Thus, claims 13-15 and 21 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlquist (6,027,464) in view of Sung (7,815,581) and Stryker et al (2012/0065576).
	Regarding claim 13, Dahlquist discloses a method of prophylactic, physiotherapeutic, rehabilitative and therapeutic treatment of a human patient under total submergence in water completely surrounding the patient, exerting pressure higher than 1.1 bar (Fig. 10 depicts such a procedure where a person is completely surrounded and submerged by water), comprising the steps of a) providing an unsealed water reservoir of a depth greater than 1 meter (Fig. 10, tank 2 is unsealed), allowing reaching a pressure higher than 1.1 bar (Fig. 10, depicts a person in a tank with a depth much greater than 1 meter (assuming the height of an average person is greater than 1 meter), whereby the pressure would be higher than 1.1 bar, including the effects of atmospheric pressure. The depth of Dahlquist’s tank appears very comparable to the depth of applicant’s tank pictured in Fig. 1); b) providing an installation or apparatus delivering gas enabling breathing under the water (Fig. 10, tubes 52 and 53 provide gas for breathing to the person) and an infrastructure for activating skin senses locally with stimuli, including thermal stimuli (Col. 3, ln. 11-14, discloses that tubes may be used to place transdermal medicaments, salves, and liquid onto precise points on the body. These substances would likely be of different temperatures than the skin of the user, thereby applying a “thermal stimuli.” Col. 10, ln. 65-67, also discloses water temperature adjustment for thermal treatment); c) connecting the patient to the installation or apparatus delivering gas enabling breathing under the water and totally submerging the patient in a vertical or horizontal position under water in the water reservoir, at the depth where the pressure is higher than 1.1 bar (Fig. 10 depicts the person connected to the breathing tubes and totally submerged in a vertical position); d) wherein the gas comprises air, mixture of gases of a composition different from the composition of the air, or pure oxygen delivered by hyperbaric oxygen (HBO)/hyperbaric oxygen therapy (HBOT), and the method comprises supplying the gas to the patient for breathing through the installation or apparatus delivering gas (Fig. 10 depicts tube 53 supplying the patient with air); e) simultaneously with patient's total submergence at the depth where the pressure is higher than 1.1 bar, applying, by action of a therapeutist, using the infrastructure for activating skin senses, procedures comprising hydrotherapy, manual therapy, kinesitherapy or combinations thereof (Col. 2, ln. 53-57, and col. 10, ln. 9-14 disclose infrastructure for mechanical manipulation; col. 10, ln. 5-8, discloses water jets for performing hydrotherapy); wherein duration of the submergence, selection of the breathing gas, selection of additional procedures and the treatment frequency are adjusted to the patient's needs (all treatment duration and frequency is based on the “needs” of a patient) and one or more medical conditions, disorders, defects and injuries of body systems of a type including pain (Col. 1, ln. 20-23, discloses relief of stress from surgical and trauma wounds and treatment of bed sores) and excess weight, obesity, and defects of posture (Col. 1, ln. 20-23, discloses that the therapy system may be used to treat obesity and paraplegic patients, wherein paraplegic patients would have defects in posture); to be treated and sufficient to attain desired prophylactic, physiotherapeutic, rehabilitative or therapeutic effect (Dahlquist’s treatment therapy is presumably performed to attain a desired therapeutic effect).
	Dahlquist does not disclose that the water is in direct contact with the patient.
	However, Sung teaches a method of treating the cells of patient comprising submerging the patient’s entire body in a container filled with water (Fig. 2; col. 5, ln. ln. 45-48. Col. 6, ln. 28, discloses that the liquid may be pure water or mineral water), wherein the water may be in direct contact with the surface of the body in order for the user to obtain greater benefit from herbal mixtures that may be mixed with the water (Col. 6, ln. 34-38). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dahlquist to have the water include herbal mixtures, wherein the water directly contacts the patient as taught by Sung to derive greater benefit from the herbal mixtures by directly contacting the skin of the patient.
	The modified method of Dahlquist does not have the infrastructure for activating skin senses locally including electric stimuli.
	However, Stryker teaches a drug delivery therapy system comprising submerging a portion of a patient’s body under water and applying local electric stimuli to the portion of the patient’s body ([0070] discloses enhancing the absorption of drug into the skin by using a skin poration device 38 that applies electrical current or voltage to the patient’s skin to enlarge the pores).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dahlquist to include an electric stimuli apparatus to apply electricity to the patient’s skin as taught by Dahlquist to enhance the absorption of transdermal medication to the skin of the patient during the therapy.
	Regarding claim 14, the modified method of Dahlquist has the water in direct contact with the patient (Sung, col. 6, ln. 33-36, discloses the liquid in direct contact with body of the patient) as supplemented with additives comprising additives of the type selected from the group consisting of: mineral, gaseous, herbal, anti-inflammatory, anti-microbial, and including antibacterial additives (Dahlquist, col. 4, ln. 21-25, discloses that the water may contain disinfectants or bacteriostatic salts).
	Regarding claim 15, the modified method of Dahlquist has wherein in step e) thermal stimuli are used locally with temperatures higher or lower than patient's body temperature at selected areas of the patient's body (Dahlquist, col. 3, ln. 11-14, discloses that salves, liquid, and transdermal medicaments may be precisely places on the body, whereby these treatments would have a temperature difference than the patient’s body temperature).
	Regarding claim 21, the modified method of Dahlquist has the pressure applied to the patient as higher than 1.2 bar (Dahlquist, Fig. 10, depicts a person in a tank with a depth much greater than 1 meter (assuming the height of an average person), whereby the pressure would be higher than 1.1 bar, including the effects of atmospheric pressure.  The depth of the tank appears very comparable to the depth of applicant’s tank pictured in Fig. 1).
Response to Arguments
4.	 Applicant’s arguments filed on 5/6/2022 on Pages 5-6 with respect to claim 13 and regarding Dahlquist not disclosing water in direct contact with the patient have been considered, but are moot in view of the new grounds of rejection presented above. The newly applied reference of Sung teaches some advantages to submerging a patient directly in a water solution (e.g. deriving greater benefit from herbal mixtures by having the water solution directly contact the surface of the body). Dahlquist in view of Sung would have a breathing apparatus that would allow the patient to breath air while in direct contact with the water (Sung, Fig. 2, breathing apparatus 46 is an example of a breathing apparatus that could be used in the modified method of Dahlquist).
5.	Applicant’s arguments filed on 5/6/2022 on Page 6 with respect to claim 13 and regarding Dahlquist not having the composition of the breathing gas as controllable has been considered, but is not persuasive. The current claims do not require the breathing gas to be controllable. Claim 13 recites “the gas comprises air, mixture of gases of a composition different from the composition of air, or pure oxygen delivered by hyperbaric oxygen (HBO)/hyperbaric oxygen therapy (HBOT)” (ln. 13-15) and that “the method comprises supplying the gas to the patient for breathing through the installation or apparatus delivering gas” (ln. 15-16). There is no mention of the breathing gas being “controllable” in claim 13.
6.	Applicant’s arguments filed on 5/6/2022 on Page 6 with respect to claim 13 and regarding Dahlquist not allowing the freedom of movement necessary for the patient to exercise or perform other therapeutic movements under water have been considered, but are not persuasive. Claim 13 does not recite any spatial requirements of the water reservoir other than the reservoir having a depth greater than 1 meter (ln. 5). Further, Dahlquist does disclose that structures may be included in the device to serve as “mechanical motion imparting means…to move the legs in the manner of a string marionette” (Col. 10, ln. 12-15). 
7.	Applicant’s arguments filed on 5/6/2022 on Page 6 with respect to claim 13 and regarding the combination of Dahlquist and Stryker being not practical have been considered, but are moot in view of the new grounds of rejection presented above. Sung provides the teaching for placing the patient in direct contact with the water solution. The Dahlquist/Sung combination would have the patient’s skin exposed to the water solution, whereby one of ordinary skill in the art would look to Stryker’s drug delivery system to enhance the patient’s absorption of drugs or herbal mixtures that may be in the water solution.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785